IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41559

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 622
                                                  )
       Plaintiff-Respondent,                      )     Filed: July 16, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
JD COLLIER,                                       )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       JD Collier pled guilty to an amended charge of attempted robbery. I.C. § 18-6501. In
exchange for his guilty plea, an additional charge was dismissed. The district court sentenced
Collier to a unified term of ten years, with a minimum period of confinement of two years.
Collier filed an I.C.R 35 motion, which the district court denied. Collier appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the

                                                 1
record, including the new information submitted with Collier’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Collier’s
Rule 35 motion is affirmed.




                                             2